 

SECURITIES ESCROW AGREEMENT

 

SECURITIES ESCROW AGREEMENT, dated as of November 7, 2011 (“Agreement”) by and
among Selway Capital Acquisition Corporation, a Delaware corporation
(“Company”), Selway Capital Holdings, LLC (the “Initial Shareholder”) and
American Stock Transfer & Trust Company, LLC, as escrow agent (the “Escrow
Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated November
7, 2011 (“Underwriting Agreement”) with Aegis Capital Corp. (“Aegis”), as
representative of the underwriters named therein (collectively, the
“Underwriters”) in connection with a public offering (the “Public Offering”) by
the Company of Units (as hereafter defined), pursuant to which, among other
matters, the Underwriters have agreed to purchase up to 2,000,000 units
(“Units”) of the Company, each consisting of one Series A Share of the Company,
par value $0.0001 per share (the “Series A Shares”), and one Warrant (a
“Warrant”). Each Warrant evidences the right of the holder thereof to purchase
one share of common stock for $7.50, subject to adjustment, as described in the
Warrant Agreement dated as of November 7, 2011 by and between the Company and
American Stock Transfer & Trust Company as Warrant Agent; and

 

WHEREAS, pursuant to the Placement Warrant Purchase Agreement, dated as of
November 7, 2011, among the Company and the Initial Shareholder, the Company has
issued 2,333,333 warrants (the “Private Placement Warrants”) to purchase shares
of common stock in a private placement that will occur immediately prior to the
IPO (the “Private Placement”); and

 

WHEREAS, the Initial Shareholder has agreed, as a condition of the Underwriters’
obligation to purchase the Units pursuant to the Underwriting Agreement and to
offer them to the public, to deposit all of the Series C Shares of common stock
(the “Insider Shares”) owned by the Initial Shareholder prior to the
consummation of the Public Offering and the Private Placement and all of the
Private Placement Warrants (collectively “Escrow Securities”; provided, however,
that if Aegis does not exercise the over-allotment option in full, the Escrow
Securities will equal such lesser amount as remains after the cancellation of
shares held in escrow pursuant to Section 3.1), in escrow as hereinafter
provided; and

 

WHEREAS, the Company and the Initial Shareholder desire that the Escrow Agent
accept the Escrow Shares, in escrow, to be held and disbursed as hereinafter
provided.

 

NOW, THEREFORE, IT IS AGREED:

 

1.           Appointment of Escrow Agent.  The Company and the Initial
Shareholder hereby appoint the Escrow Agent to act in accordance with and
subject to the terms of this Agreement and the Escrow Agent hereby accepts such
appointment and agrees to act in accordance with and subject to such terms.

 

2.           Deposit of Escrow Securities.  Prior to the date of the
consummation of the Private Placement and the Public Offering, the Initial
Shareholder shall deliver to the Escrow Agent certificates representing his or
her respective Escrow Securities to be held and disbursed subject to the terms
and conditions of this Agreement.  The Initial Shareholder acknowledges and
agrees that the certificates representing its Escrow Securities will be legended
to reflect the deposit of such Escrow Securities under this Agreement.

 

 

 

 

3.           Disbursement of the Escrow Securities.

 

3.1        The Escrow Securities.  The Escrow Agent shall hold (1) the Escrow
Securities listed under “Warrant Escrow” on Schedule A until it receives a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that the Company’s initial Acquisition Transaction (as
hereinafter defined) has occurred (the “Warrant Escrow Period”), (2) the Escrow
Securities listed under “First Share Escrow” on Schedule A until it receives a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that 12 months have elapsed from the closing of the initial
Acquisition Transaction (the “First Share Escrow Period”) and (3) the Escrow
Securities listed under “Second Share Escrow” on Schedule A until it receives a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that 24 months have elapsed from the closing of the initial
Acquisition Transaction (the “Second Share Escrow Period”; the Warrant Escrow
Period, First Share Escrow Period and Second Share Escrow Period, each, an
“Escrow Period”).  Notwithstanding the foregoing, each Escrow Period shall be
extended, as applicable, if the Company has completed an Acquisition Transaction
without liquidating the trust account established at the time of the Public
Offering, until such trust account has been liquidated as described in the
prospectus relating to the Public Offering.  Following the termination of an
Escrow Period, the Escrow Agent shall, upon written instructions from each of
the Initial Shareholder and/or its Permitted Transferees (as defined in Section
4.3 below), disburse the applicable Escrow Securities to the Initial Shareholder
and/or such Permitted Transferees; provided, however, that if, after the Company
consummates an Acquisition Transaction , it (or the surviving entity)
subsequently consummates a liquidation, merger, share exchange or if there is a
tender offer for the Company’s securities, or other similar transaction which
results in all of the shareholders of such entity having the right to exchange
their Insider Shares or Warrants for cash, securities or other property, then
the Escrow Agent will, upon receipt of a certificate, executed by the Chief
Executive Officer or Chief Financial Officer of the Company, in form reasonably
acceptable to the Escrow Agent, stating that such transaction is then being
consummated, release the Escrow Securities to the Initial Shareholder or its
Permitted Transferees immediately prior to the consummation of such transaction
so that they can similarly participate; provided further, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the applicable Escrow Period, then the
Escrow Agent shall promptly destroy the certificates representing the Escrow
Securities; and provided further, that if the Escrow Agent is notified by the
Company that Aegis did not exercise its over-allotment option (as further
described in the Registration Statement) or exercised it in part, an amount such
that the remaining Insider Shares included in the Escrow Securities shall not
exceed 20% of the outstanding common stock post-Public Offering (but in no event
more than 75,000 Insider Shares) shall be forfeited by the Initial Shareholder
and any Permitted Transferee and cancelled by the Company and the Escrow Agent
shall promptly destroy the certificates representing such Insider Shares. For
purposes of this Agreement, an “Acquisition Transaction” shall mean an
acquisition of one or more operating businesses by a merger, stock exchange,
asset acquisition, stock purchase or other similar acquisition transaction, or
control and pursuant to which holders of Units sold in the Public Offering have
been granted redemption rights with respect to such Units.

 

2

 

 

3.2        Company Covenants.  The Company hereby covenants and agrees to (i)
cause its officers to act in good faith regarding the release of the Escrow
Securities pursuant to Section 3.1, and (ii) to promptly release the Escrow
Securities after the end of each Escrow Period, as applicable.

 

3.3        Duties.  The Escrow Agent shall have no further duties hereunder
after the disbursement or destruction of the Escrow Securities in accordance
with this Section 3.

 

4.           Rights of the Initial Shareholder in Escrow Securities .

 

4.1        Voting Rights as a Shareholder.  Subject to the terms of the Insider
Letter described in Section 4.4 hereof and except as herein provided, the
Initial Shareholder and each of its affiliates and designees shall retain all of
their rights as shareholders of the Company during the applicable Escrow Period,
including, without limitation, the right to vote such shares.

 

4.2        Dividends and Other Distributions in Respect of the Escrow
Securities.  During the applicable Escrow Period, all dividends payable in cash
with respect to the Escrow Securities shall be paid to the Initial Shareholder
or its Permitted Transferees, but all dividends payable in shares or other
non-cash property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent
to hold in accordance with the terms hereof.  As used herein, the term “Escrow
Securities” shall be deemed to include the Non-Cash Dividends distributed
thereon, if any.

 

4.3        Restrictions on Transfer.  During the applicable Escrow Period, no
sale, transfer, assignment or other disposition may be made of any or all of the
Escrow Securities except (i) by gift to an affiliate or (or a member of the
immediate family of the Initial Shareholder’s officers or directors) or to a
trust or other entity, the beneficiary of which is the Initial Shareholder or
one of its officers, directors (or member of their respective immediate
families), (ii) by virtue of the laws of descent and distribution upon death of
any Initial Shareholder, or (iii) pursuant to a qualified domestic relations
order (such transferees, the “Permitted Transferees”); provided, however, that
such permissive transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Shareholder and its
affiliates and designees transferring the Escrow Securities.  During the
applicable Escrow Period, no Initial Shareholder or Permitted Transferee shall
pledge or grant a security interest in his, her or its Escrow Securities or
grant a security interest in his, her or its rights under this Agreement.

 

4.4        Insider Letters.  Each of the Initial Shareholder and its affiliates
and designees has executed a letter agreement with Aegis and the Company, dated
as indicated on Schedule A hereto (“Insider Letter”), and which is filed as an
exhibit to the Company’s Registration Statement on Form S-1, Registration
No. 333-172714 with respect to the Units to be issued in the Public Offering
(the “Registration Statement”), respecting the rights and obligations of such
Initial Shareholder and its affiliates and designees in certain events,
including but not limited to the liquidation of the Company.

 

3

 

 

5.           Concerning the Escrow Agent .

 

5.1        Good Faith Reliance.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons.  The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

5.2        Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including counsel fees
and disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent.  Promptly after the receipt by the Escrow Agent of notice
of any demand or claim or the commencement of any action, suit or proceeding,
the Escrow Agent shall notify the other parties hereto in writing.  In the event
of the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non-appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered.  The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

 

5.3        Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit A hereto.  The Escrow Agent shall also be entitled to
reimbursement from the Company for all expenses paid or incurred by it in the
administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4        Further Assurances.  From time to time on and after the date hereof,
the Company and the Initial Shareholder shall deliver or cause to be delivered
to the Escrow Agent such further documents and instruments and shall do or cause
to be done such further acts as the Escrow Agent shall reasonably request to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.

 

4

 

 

5.5        Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by Aegis and the Initial Shareholder or its Permitted
Transferees, the Escrow Securities held hereunder.  If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it deems appropriate.

 

5.6        Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the Company and a majority of the Initial Shareholder or its
Permitted Transferees, jointly, provided, however, that such resignation shall
become effective only upon acceptance of appointment by a successor escrow agent
as provided in Section 5.5.

 

5.7        Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

 

6.           Miscellaneous.

 

6.1        Governing Law.  This Agreement shall for all purposes be deemed to be
made under and shall be construed in accordance with the laws of the State of
New York, without giving effect to any choice-of-law provisions thereof that
would compel the application of the substantive laws of any other
jurisdiction.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York (each, a “New York
court”), and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive.  Each of the parties hereby waives any objection to such exclusive
jurisdiction and that such courts represent an inconvenient forum.

 

6.2        Third-Party Beneficiaries.  The Initial Shareholder hereby
acknowledges that Aegis is a third-party beneficiary of this Agreement and this
Agreement may not be modified or changed without the prior written consent of
Aegis.

 

6.3        Amendment.  This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement or any provision hereof may only be changed, amended or modified
by a writing signed by Escrow Agent and holders of 65% or more of the Escrow
Securities, and with the consent of the holders of 90% of the Series A Shares
sold in the Public Offering (the “IPO Shares”), it being the specific intention
of the parties hereto that each holder of an IPO Share is and shall be a
third-party beneficiary of this Section 6.3 with the same right and power to
enforce this Section 6.3 as any of the parties hereto.  For purposes of this
Section 6.3, the “consent of the holders of 90% of the IPO Shares” shall mean
receipt by the Escrow Agent of a certificate from an entity certifying that (i)
such entity regularly engages in the business of serving as inspector of
elections for companies whose securities are publicly traded, and (ii) either
(a) the holders of record of 90% of the IPO Shares of record as of a record date
established in accordance with the applicable provisions of the Delaware General
Corporation Law (the “DGCL”), have voted in favor of such amendment or
modification or (b) the holders of record of 90% of the IPO Shares of record as
of a record date established in accordance with the applicable provisions of the
DGCL have delivered to such entity a signed writing approving such amendment or
modification.

 

5

 

 

6.4        Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

 

6.5        Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representatives,
successors and assigns.

 

6.6        Notices.  Any notice or other communication required or which may be
given hereunder shall be in writing and either be delivered personally or by
private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or, if sent by private national courier service, on the
next business day after delivery to the courier, or, if mailed, two business
days after the date of mailing, as follows:

 

If to the Company, to:

 

Selway Capital Acquisition Corporation
74 Grand Avenue
2 nd Floor
Englewood, NJ 07631
Attn: Yaron Eitan, Chief Executive Officer

 

If to the Initial Shareholder or its Permitted Transferees, to:

 

c/o Selway Capital Acquisition Corporation
74 Grand Avenue
2 nd Floor
Englewood, NJ 07631
Attn: Selway Capital Holdings, LLC

 

and if to the Escrow Agent, to:

 

American Stock Transfer & Trust Company, LLC
59 Maiden Lane
New York, New York  10038
Attn:    Compliance Department

 

6

 

 

A copy of any notice sent hereunder shall be sent to (but which shall not
constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn:    Mitchell S. Nussbaum, Esq.

 

and:

 

Aegis Capital Corp.
810 Seventh Avenue, 11th Floor
New York, NY 10019
Attn: General Counsel
Fax No.: 212-813-1010

 

and:

 

Z.A.G./S&W LLP
1290 Avenue of the Americas
29 th Floor
New York, New York 10104
Attn: Oded Har – Even
Fax  : (212) 660-3001

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.7        Liquidation of Company.  The Company shall give the Escrow Agent
written notification of the liquidation and dissolution of the Company in the
event that the Company fails to consummate an  Acquisition Transaction within
the time period(s) specified in the Registration Statement.

 

- Signature page of the Company immediately follows –

 

7

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  SELWAY CAPITAL ACQUISITION CORPORATION       By: /s/ Yaron Eitan   Name: Yaron
Eitan   Title: Chief Executive Officer       Initial Shareholder:       SELWAY
CAPITAL HOLDINGS LLC       By: /s/ Yaron Eitan   Name: Yaron Eitan   Title:
Board Manager

 

- Signature page of Escrow Agent immediately follows –

 

Securities Escrow Agreement

 

8

 

 

WITNESS the execution of this Agreement as of the date first above written.

 

  AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,  as Escrow Agent       By: /s/
Felix Orihuela   Name: Felix Orihuela   Title: Vice President

 

Securities Escrow Agreement

 

9

 

 

SCHEDULE A

 

Warrant Escrow             Name of Initial Shareholder
and Affiliates/Designees   Number of
Warrants     Warrant
Certificate
Number   Selway Capital Holdings LLC     2,333,333       PW-1   Total    
2,333,333          

 

First Share Escrow                 Name of Initial Shareholder
and Affiliates/Designees   Number of
Shares     Stock
Certificate
Number   Selway Capital Holdings LLC     287,500 (1)   C-11   Total     287,500
         

 

Second Share Escrow             Name of Initial Shareholder
and Affiliates/Designees   Number of
Shares     Stock
Certificate
Number   Selway Capital Holdings LLC     287,500 (2)     C-12   Total    
287,500          

 

(1) Up to 37,500 shares subject to forfeiture pursuant to Section 3.1 of this
Agreement.

 

(2) Up to 37,500 shares subject to forfeiture pursuant to Section 3.1 of this
Agreement.

 

10

 

 

EXHIBIT A

 

Escrow Agent Fees

Description   Amount ($)       Fee for acting as Escrow Agent   3,000

 

11

 